Citation Nr: 9916821	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESSES AT HEARING ON APPEAL

Appellant and sister





INTRODUCTION

The veteran had active service from March 1960 to September 
1968 and from July 1969 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In October 1996, the Board denied the veteran's appeal for 
service connection for post traumatic stress disorder (PTSD) 
and a rating in excess of 10 percent for his bilateral 
hearing loss disability.  The issues of entitlement to an 
increased rating for residuals of a gunshot wound of the left 
thorax with thoracotomy scar and entitlement to a total 
disability rating for compensation purposes, based on 
individual unemployability, were Remanded.  

In January 1998, the case was remanded to examine the veteran 
and determine the muscles affected by the wound and retained 
foreign bodies.  The requested development was completed.  

In September 1998, the Board granted a 20 percent rating for 
the residuals of a gunshot wound to muscle group II and a 20 
percent rating for the residuals of a gunshot wound of muscle 
group XX.  The issue of entitlement to a total disability 
rating, for compensation purposes, based on individual 
unemployability (TDIU) was Remanded for consideration in 
light of the grants.  The required adjudication has been 
completed and the Board now proceeds with its review of the 
appeal.  

This decision grants a 100 percent rating on a schedular, 
rather than an extraschedular basis.  In addition to the 
service-connected seizures, which are 100 percent disabling, 
the veteran has other service-connected disabilities which 
may warrant an additional payment of special monthly 
compensation.  The special monthly compensation issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to 
complete the record and for an equitable disposition of the 
appeal.

2.  The service-connected seizures, are major seizures 
resulting in loss of consciousness and occur 3 to 4 times a 
week.  The frequency exceeds an average of at least 1 major 
seizure per month over the last year.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the service-
connected seizures have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 8910 
(1998).  

2.  The criteria for a total disability rating, for 
compensation purposes, based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
a plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

A total rating may be assigned for compensation where the 
schedular evaluation is less than total when a veteran is 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities, provided 
that a single disability is rated as 60 percent disabling, or 
more than one disability, one of which is evaluated as at 
least 40 percent disabling and additional disability for a 
combined 70 percent evaluation.  For the purposes of one 60 
percent disability, disabilities of common etiology or 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, or neuropsychiatric, will 
be considered as one disability.  38 C.F.R. 4.16.  Where 
those percentages are not met, a total rating can be granted 
if the disabilities render the veteran unemployable, that is, 
incapable of maintaining employment consistent with his 
education and occupational experience. 38 C.F.R. §§ 3.321, 
3.340, 3.341 (1998).

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's lengthy medical history.  That 
history will not be set forth in detail.  The current rating 
is based on the current extent of the disability, so this 
discussion will focus on the recent evidence, which is the 
most probative source of information as to the current extent 
of the disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In March 1975, the veteran was retired from service as 
medically unit due to vertebral basilar artery migraine 
syndrome with syncope, associated with sudden loss of 
consciousness of brief duration; bilateral conductive hearing 
loss and oculomotor palsy, secondary to old trauma, existing 
prior to service.  

The veteran had 3 years of high school, some additional 
automotive training, and has held only marginal employment 
since his medical retirement from service.  

In November 1986, the veteran's private physician, Charles N. 
Crenshaw, Jr., expressed the opinion that the veteran was 
unemployable.  

VA performed an electroencephalogram study in October 1993.  
The results were abnormal and interpreted as revealing an 
epileptogenic focus in the right temporal region.  

At his July 1995 RO hearing, the veteran testified that he 
last worked in 1992, baby sitting cows at calving.  He stated 
that he lost the job because of missing work due to health 
problems: ear infections and seizures.  The main reason was 
passing out on the job.  He stated that he could not get a 
drivers license and could not drive.  His sister testified of 
witnessing several seizures, as well as episodes when he 
stumbled and fell.  

On the October 1995 VA examination, the physician expressed 
the opinion that the veteran had a seizure disorder, or 
complicated posterior circulation migraine or both.  

On the December 1996 VA neurologic examination, the veteran 
described seizures in which he shook all over, often lost 
bowel and bladder control, and has headaches for hours or 
days after regaining consciousness.  The seizures averaged 3 
to 4 times a week.  The physician reported that the veteran 
had episodes of loss of consciousness, presumably seizure, 
with severe headaches that had been diagnosed as basilar 
migraine by some individuals.  The doctor expressed the 
opinion that, if the frequency and description of these 
events is true, the veteran was unable to hold down any 
gainful employment.  



Service-Connected Disabilities

In considering the claim for a total disability rating, for 
compensation purposes, based on individual unemployability, 
the ratings of the veteran's service-connected have been 
considered.  The veteran's service-connected disabilities are 
as follows:  

Vertebral basilar artery migraine syndrome with syncope to 
include seizure disorder, currently rated as 50 percent 
disabling under diagnostic codes 8100-8910.  The current 50 
percent rating is the highest assignable under 38 C.F.R. 
Part 4, Code 8100 (1998) for migraine.  

The October 1995 VA examination report indicates that it is 
as likely as not that the veteran has a seizure disorder in 
addition to the migraines.  That conclusion is supported by 
the objective findings of the January 1993 EEG results.  The 
frequency of seizures was reported as 2 to 3 times per week 
on the October 1995 VA examination and as 3 to 4 times a week 
on the December 1996 VA examination.  The description 
indicates major seizures with loss of consciousness.  The 
frequency would support an additional rating of 100 percent 
under 38 C.F.R. Part 4, Code 8910 (1998).  That rating code 
provides a 100 percent rating where the disorder averages at 
least 1 major seizure (involving unconsciousness) per month 
over the last year.  38 C.F.R. § 4.124a (1998).  

As discussed in the Board's September 1998 decision, the 
residuals of gunshot wounds to muscle groups II are 20 
percent disabling; the residuals of gunshot wounds to muscle 
groups XX are 20 percent disabling; and the residuals scars 
are not compensably disabling.  38 C.F.R. Part 4, Codes 5302, 
5320, 7800 (1998).  

The rating criteria for hearing loss and ear disorders 
changed effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  The Board has considered the ratings under 
both old and new criteria.  Audiometric examinations were 
conducted in June 1995 and December 1996.  The results of 
both tests would not exceed the current 10 percent rating 
under either old or new criteria.  38 C.F.R. Part 4, Code 
6101.  

However, the new criteria would provide an additional 10 
percent rating for the veteran's recurrent tinnitus.  
38 C.F.R. Part 4, Code 6260.  64 Fed. Reg. 25202-25210 (May 
11, 1999).  

Analysis

VA must consider all claims reasonably raised.  The veteran 
has claimed that he is totally disabled.  In considering that 
claim, the Board finds the frequency of his major seizures 
warrants a 100 percent rating on a schedular basis.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total...  38 C.F.R. § 4.16 
(1998).  Since the veteran's disabilities warrant a total, 
100 percent, rating on a schedular basis, he can not be 
granted a total disability rating, for compensation purposes, 
based on individual unemployability.  See Green v. West, 
11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100 [percent]"); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994).  


ORDER

A 100 percent rating is granted for the service-connected 
seizures, subject to the laws and regulations governing the 
payment of monetary awards.  

A total disability rating, for compensation purposes, based 
on individual unemployability is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

